 

Case 1:19-cv-10178-GBD Document17 Filed 02/04/20 Page 1 of 1
LAW OFFICE OF

JUSTIN A. ZELLER-PE
ust

  
  

  
       
  

  
      

    
 

JUSTIN A. ZELLER « MENT y oT git
JAZELLER@ZELLERLEGAL.COM s * ". MICALLY stone: 2.229,2249

aE Be FACSIMILE; 442.229.2246
JOHN M. GURRIERI weet nae

A

JMGURRIERI@ZELLERLEGAL.COM

3 ly hg SO

% 9
539Gb, >
February 4, 2020 855%; Lan Op
2p yy , Lh
VIA ECF fo 4,02,
CF Voy, Cp
Hon. George B. Daniels, United States District Judge ~ te 6 © ona,
United States District Court for the Southern District of New York ce NS J ° <0 ae
Daniel Patrick Moynihan United States Courthouse er YD 2
SS “rf
Re: Rojas-Maravilla v. Grand CentralStar Cafe, Inc., 19 CV 10178 (GBD) mo os Cee
Dear Judge Daniels: ° ns

ra
oe

This firm represents the plaintiff in the above-referenced action. The plaintiff, with
defendants’ consent, moves for an adjournment of the February 6, 2020, initial conference. The
parties have been referred to Court-annexed mediation, have been assigned a mediator, and are
currently scheduling a mediation. The parties request that the initial conference be adjourned, and
that the parties be granted leave to submit a status report after mediation, at which time, if the case
has not settled, the initial conference will be rescheduled.

I thank the Court for its time and consideration.
Respectfully submitted,

John M. Gurrieri

 

277 BROADWAY, SUITE 408, NEW YORK, N.Y. 10007-2036

 

 
